Citation Nr: 1147353	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In response to the Veteran's claim of entitlement to service connection for PTSD, the RO requested that he provide specific information regarding his claimed in-service stressors.  The Veteran replied in writing in July 2007 that his emotional and psychological condition did not occur from any one incident while under fire, although he was shot at on numerous occasions in Vietnam and returned fire.  He described a stressor as involving the death of two fellow servicemen who were blown up by a mine after taking the Veteran's place in a convoy line.  He also described as a stressor not getting his mail in Vietnam for months, and being treated poorly by people upon his return to the United States.  The RO denied the Veteran's claim in February 2008 because it did not have information specific enough to request stressor verification.  Subsequently, in November 2008, the Veteran reported additional stressors of being poisoned and having mortar in his eye.  

During the pendency of this appeal, the regulation pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39, 843, 39, 852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that 'a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  The list of examples of such an event or circumstance specifically includes a threat to the physical integrity from an actual or potential improvised explosive device.

Private and VA treatment records in this case reflect diagnoses of PTSD and include a September 2003 private record noting that the Veteran had PTSD "from back in Vietnam".  The Veteran's service personnel records show that he served in Vietnam and that his specialty was as a field artillery basic.  This evidence implicates the recent amendment to the PTSD regulation, and a VA examination by a psychiatrist or psychologist to determine whether the claimed stressors are adequate to support a diagnosis of PTSD is therefore warranted. 

Moreover, the Veteran should be provided with notice of the recent amendment to the PTSD regulation and again asked to provide specific information regarding his claimed stressors.

In addition, there may be missing private treatment records that are pertinent to this claim.  In this regard, the Veteran reported on VA Form 41-4142 dated in November 2007 that he had been treated at the Lewis and Rice Mental Clinic from January 1987 to 1988 for insomnia and depression.  A request by VA to the Rice and Lewis Center in December 2007 for records dating back to 1987 yielded progress notes dated from September 2000 and November 2000.  Thus, it is still unclear whether there are additional treatment records from this facility that exist that are dated prior to and/or subsequent to this period.  Consequently, a follow up request should be made to obtain additional records from this clinic.  See 38 C.F.R. § 3.159(c)(1).  If there are no additional records from this clinic, this fact should be annotated for the file.  Id.

Regarding the claim for service connection for erectile dysfunction, the Veteran asserts that this disability is either secondary to medication for his PTSD, or related to his exposure to herbicides.  With respect to the latter theory of entitlement, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.

In this case, because the Veteran served in Vietnam, exposures to herbicides is conceded.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, erectile dysfunction is not one of the diseases associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Nonetheless, a veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F. 3d 1039, 1042 (1994).  

The record shows that VA afforded the Veteran a VA genitourinary examination in February 2009 and that the examiner gave an opinion as to a possible nexus between the Veteran's erectile dysfunction and PTSD, but he did not offer an opinion regarding a possible nexus between the Veteran's PTSD and exposure to herbicides.  Accordingly, an addendum opinion must be requested that addresses this claimed theory of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ( once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the recent amendment to the PTSD regulation and any other appropriate notice.  The Veteran is asked to provide to the RO/AMC a comprehensive, total, list of his stressors associated with his military service, including the dates the events occurred.  The Board understands that the Veteran's condition did not occur from any one incident, but in order to be service connected for PTSD we must have additional detailed information regarding the stressors in service. 

2.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.  All necessary tests should be conducted. 

The claims file must be sent to the examiner for review. 

The examiner should indicate whether it is as least as likely as not (i.e., a 50 percent probability or higher) that the Veteran's claimed stressors while in Vietnam are adequate to support a diagnosis of PTSD.  Specifically, the examiner should indicate whether the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Simply stated, the Board wishes to know if the Veteran at least as likely as not has PTSD at this time or an acquired psychiatric disability related to his service.  A complete rationale should accompany any opinion provided. 

3.  Request an addendum opinion, preferably from the examiner who conducted the February 2009 VA genitourinary examination, regarding whether it is at least as likely as not (i.e., a 50% degree of probability or higher) that the Veteran has erectile dysfunction due to exposure to herbicides.  

A complete rationale should accompany the opinion provided. 

4.  Review the claims file and determine if the claims on appeal can be granted.  If not, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration. 

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


